Van Wyck, J.
The plaintiff’s contention, by pleading and proof, was his employment by defendant for term of one year and wrongful discharge before end of term, while defendant admitted such employment and discharge before expiration of term, but contended that such discharge was for just cause. This question, under the proof, as to whether such discharge was wrongful or rightful, was properly left for the jury to determine, and they answered that it was wrongful, by returning verdict for plaintiff, and such verdict was justi*778fied by the proof and will not be disturbed here. The-defendant took only two exceptions — one to denial of his motion for nonsuit, and the other to an overruled objection to a question by plaintiff at folio 84 — which, was, however, properly allowed, and, moreover, was merely a repetition by plaintiff’s counsel of the witness’ answer to a previous question to which no objection was made. The order and judgment are affirmed, with costs.
Newburger and Conlan, JJ., concur.
Judgment and order affirmed, with costs.